Case 1:20-cv-00807-JKB Document 49-3 Filed 11/05/20 Page 1 of 9




                 EXHIBIT 1
                                Jose Schincariol
     Case 1:20-cv-00807-JKB Document   49-3 Filed 11/05/20 Page 2 August
                                                                  of 9 13, 2020

                                                                 Page 1

 1            IN THE UNITED STATES DISTRICT COURT

 2                 FOR THE DISTRICT OF MARYLAND

 3                      (Northern Division)

 4    AMBIMJB, LLC

 5                  Plaintiff/

 6                  Counter-Defendant

 7    vs.

 8    STRATEGIC ARMORY

 9    CORPS, LLC

10                  Defendant/

11                  Counter-Plaintiff

12    _____________________________/

13

14                The Virtual Zoom Deposition of JOSE

15    SCHINCARIOL, through the Interpreter, ROBERT FERON, was

16    held on Thursday, August 13, 2020, commencing at 9:00

17    a.m., at the home of Jose Schincariol, Veludinhos 140,

18    Itu, State of San Paulo, Brazil 34669, before Susan

19    Wootton, Notary Public.

20

21    REPORTED BY:     Susan Wootton, RPR, CLR




                              Veritext Legal Solutions
                           202-803-8830 -- 410-494-8300
                                Jose Schincariol
     Case 1:20-cv-00807-JKB Document   49-3 Filed 11/05/20 Page 3 August
                                                                  of 9 13, 2020
                                                       Page 34                                                        Page 36
 1   AMBI for the $2.5 million purchase price of the              1      A     Part of your affirmation is correct.
 2   patent?                                                      2      Q     Okay. Tell me which part is correct,
 3       A      Because the patent doesn't work with              3 and then I'll ask you to tell me which part is
 4   my rifles.                                                   4 incorrect.
 5       Q      Why do you say that?                              5          So, which part of my affirmation is
 6       A      Because it doesn't work.                          6 correct?
 7       Q      When you say the patent doesn't work              7      A     That the gas piston system doesn't fit
 8   with your rifles, what do you mean?                          8 Armalite rifles.
 9       A      The gas -- the gas piston system                  9      Q     Okay. What part is incorrect?
10   doesn't fit on Armalite rifles.                             10      A     That I stopped paying the installments
11       Q      When did you learn that?                         11 because of that.
12       A      When I learned that?                             12      Q     Well, why did you stop making payments
13       Q      Yes.                                             13 to AMBI for the patent?
14       A      I have the information from my                   14      A     Because we were -- I asked my team and
15   technical department, from SAC.                             15 Mike to find a solution to have the system
16       Q      And when -- when were you informed               16 working, and the answer is that it would take a
17   that the patent or the gas piston does not fit the          17 long time for the rifle to work.
18   Armalite? When were you told that?                          18          And I told Mike that, since I bought
19       A      I don't remember the date, the                   19 SAC, I have to send money from Brazil to the U.S.
20   precision date of that.                                     20 to keep the company working, and I would not be
21       Q      When you say the piston system doesn't           21 able to keep sending money from Brazil to the U.S.
                                                       Page 35                                                        Page 37
 1 fit, what do you mean by that?                                 1          And I was asking him to give him the
 2       A      It means that it doesn't work in the              2 patent back.
 3 Armalite rifle.                                                3      Q     So you stopped, SAC stopped paying
 4       Q      When you say it doesn't work, what do             4 AMBI for the patent purchase because it could no
 5 you mean by that?                                              5 longer afford to pay the balance that was due?
 6       A      That's the --                                     6      A     Yeah.
 7             If I try to use the piston system in               7      Q     The stopping of payment had nothing to
 8 one Armalite rifle, it won't -- it won't work.                 8 do with the status of the piston project as of
 9       Q      Meaning it won't, the gun won't shoot?            9 June 2019?
10       A      Without big changes, it won't shoot.             10      A     Ask it again? Sorry.
11       Q      Okay. So, just so I understand, and              11      Q     The stopping of payment had nothing to
12 this is really -- Jose, I'm just trying to gain an            12 do with the status of the piston patent project as
13 understanding as to, as to what you mean.                     13 of June 2019?
14             So, is it your testimony that you                 14      A     When I told -- I called Mike to ask
15 stopped making payments for the patent because the 15 him about the piston system, and actually I bought
16 gas piston system will not fit into an Armalite --            16 the piston system because I was told that it would
17 into an SAC rifle?                                            17 be like a plug and play.
18             And by saying that it doesn't fit,                18          THE REPORTER: Like a what? I'm
19 meaning that it doesn't work, meaning the gun                 19 sorry.
20 won't shoot, is that -- am I correct in that                  20      A     It would be like plug and play to work
21 understanding?                                                21 on Armalite rifles.

                                                                                                      10 (Pages 34 - 37)
                                               Veritext Legal Solutions
                                Jose Schincariol
     Case 1:20-cv-00807-JKB Document   49-3 Filed 11/05/20 Page 4 August
                                                                  of 9 13, 2020
                                                    Page 38                                                           Page 40
 1          THE REPORTER: Plug and play? What is               1            So, when he offered that, it's because
 2 that?                                                       2   he had the information about his system and my
 3      Q    Plug and play.                                    3   rifle, so --
 4      A    Plug and play on Armalite rifles, and             4       Q     What information did Mr. Brown have
 5 it never worked.                                            5   about your rifles?
 6      Q    Who told you that the piston system               6       A     Sorry, sir. I don't know. He was in
 7 would be like a plug and play on the Armalite               7   the factory with me.
 8 system?                                                     8       Q     So what information did you give
 9      A    Nobody told me that.                              9   Mr. Brown concerning your rifles when he was in
10      Q    Well, who communicated that the AMBI             10   the factory with you?
11 piston system would be like a plug and play on an          11       A     We just -- he just visit my unit, the
12 Armalite system?                                           12   factory. I gave him no information.
13      A    We had a few meetings between myself,            13       Q     So, is it your testimony that by
14 Mike and Jason, and we had information that it             14   merely walking Mr. Brown around a factory --
15 would be easy to make it work on our rifles.               15            How big is the building in which SAC
16      Q    Okay. What information -- When did               16   operates in Phoenix?
17 the meetings occur?                                        17       A     I don't -- I don't have the
18      A    When -- sorry, probably when I met               18   information about the size of the building, but
19 Mike and Jason.                                            19   it's not so big. SAC is a small company.
20      Q    The evidence thus far in the case is             20       Q     So what is it that you showed to
21 that a meeting would have occurred in April of             21   Mr. Brown during this walk through your factory
                                                    Page 39                                                           Page 41
 1 2018. Would that be the approximate time?                   1   that led him to understand the rifles on which SAC
 2      A    Yes.                                              2   intended to adapt the piston system?
 3      Q    And you had a meeting with both Mike              3      A     We just walked around the factory, and
 4 and Jason Kalua, who was the then CEO of the                4   he knew that -- I told him that we were looking
 5 company?                                                    5   for a piston system for the Armalite rifles.
 6      A    Yes, sir.                                         6      Q     All right. So, you told Mr. Brown
 7      Q    And what information did you receive              7   that SAC was looking for a piston system for the
 8 from Mike that led you to conclude that the piston          8   Armalite rifles?
 9 system would be a simple plug and play with                 9      A     Yes, sir.
10 respect to an Armalite system?                             10      Q     When did you tell him that?
11      A    I didn't receive this information.               11      A     When?
12      Q    Well, why did you believe that the               12      Q     When?
13 system, the AMBI piston system would be a simple 13                A     Again, probably after May 2018 when
14 plug and play with respect to an Armalite rifle?           14   I -- when I met Mike.
15      A    Because Jason and Mike worked in                 15      Q     And by Mike, you mean Michael Brown?
16 Phoenix factory they saw everything SAC produces 16                A     Yes, sir. And if you allow me just to
17 in that factory.                                           17   say that, who offered me the piston system was
18          They knew that SAC was looking for a              18   Jason Kalua because he know -- he knew Mike, or
19 gas piston system, and Mike offered piston system          19   Michael Brown, and he knew that -- Jason knew that
20 to Jason, and he knew all the -- and he had all            20   I was looking for a piston system for our
21 the informations about my rifles.                          21   portfolio, and he --

                                                                                                      11 (Pages 38 - 41)
                                           Veritext Legal Solutions
                                Jose Schincariol
     Case 1:20-cv-00807-JKB Document   49-3 Filed 11/05/20 Page 5 August
                                                                  of 9 13, 2020
                                                   Page 98                                                        Page 100
 1          Why would I pay $2.5 million for a                1 that would help, that would have helped SAC draft
 2 system that doesn't work, that doesn't fit my              2 terms that would lay out what its expectations
 3 system? Why would I buy something that I would             3 were with respect to acquisition of a patent, you
 4 have to adapt to my system if it doesn't work?             4 could have done so, couldn't you?
 5      Q    Where in -- Where is there an                    5      A     That's Jason's responsibility, sir.
 6 agreement that states that your purchase of the            6      Q     I didn't ask whose responsibility it
 7 patent was conditioned upon the piston system              7 was.
 8 being adapted onto an SAC firearm?                         8          The question was, could you have
 9      A    I don't know if we have that in a                9 engaged counsel to draft an agreement that laid
10 document.                                                 10 out the terms that you expected to see in the
11      Q    Well, how would AMBI have known that            11 acquisition of the gas piston patent?
12 it was its obligation to adapt the piston system          12      A     The CEO of the company could have done
13 onto an SAC rifle?                                        13 that.
14      A    Because he was there, he knows my               14      Q     You're the owner of the company,
15 rifle, and he knew that I was looking for a system        15 correct?
16 that would fit my rifle.                                  16      A     I'm the owner of the company.
17      Q    You've read the Patent Purchase                 17      Q     You can -- you can --
18 Agreement, correct?                                       18          I surmise that, sir, you could pick up
19      A    The last document here, yes.                    19 the phone right now and terminate the current CEO
20      Q    And the Patent Purchase Agreement               20 of SAC, couldn't you?
21 relates to the purchase of a patent, correct?             21          THE REPORTER: The current what?
                                                   Page 99                                                        Page 101
 1      A    Yes, sir.                                        1      Q     You could terminate the current CEO of
 2      Q    It doesn't say anything about adapting           2 SAC, couldn't you?
 3 the system or the patent on the -- the patent              3      A     Yes, I can.
 4 system onto an SAC rifle, does it?                         4      Q     So, the mere fact that Jason may or
 5      A    There is nothing on the document.                5 may not have engaged counsel doesn't mean that
 6      Q    When you -- when you individually, or            6 you, as the owner, couldn't have indicated that
 7 through your own holding company, purchased an             7 counsel should be hired to engage and assist SAC
 8 interest in SAC, did you have legal counsel?               8 in its acquisition --
 9      A    Yes.                                             9          THE REPORTER: You're fading off in
10      Q    To your knowledge, when SAC acquired            10 your questions.
11 the entities that make up its five divisions, did         11      Q     Yeah. You had the power to hire
12 it have counsel in those transactions?                    12 counsel on behalf of SAC, correct?
13      A    It was just one transaction.                    13      A     Correct.
14      Q    Well, did it have counsel?                      14      Q     And you didn't hire counsel to help
15      A    A lawyer.                                       15 you or to help SAC draft documents related to the
16      Q    A lawyer, correct?                              16 acquisition of this patent, correct?
17      A    Yes, sir.                                       17          MR. WILLMAN: I'm going to object.
18      Q    And you have a lawyer sitting with you          18 He's testified many times that he's not involved
19 right now, right?                                         19 in the day-to-day, but you may answer.
20      A    Yes, sir.                                       20      A     Again, I just talked to Jason to buy a
21      Q    And so if you wanted to find a lawyer           21 piston system. As the owner of the company,

                                                                                                26 (Pages 98 - 101)
                                            Veritext Legal Solutions
                                Jose Schincariol
     Case 1:20-cv-00807-JKB Document   49-3 Filed 11/05/20 Page 6 August
                                                                  of 9 13, 2020
                                                      Page 126                                                        Page 128
 1       Q    Why was the communication of the                    1       Q      You see where it reads: Market
 2   status of the piston project an internal issue               2   abroad, please provide expectations discussed at
 3   that excluded Mr. Brown?                                     3   the purchase?
 4       A    I have no idea.                                     4       A      Market approach, it's here.
 5       Q    Did you, once you received the email,               5       Q      Do you see that: Market abroad,
 6   attach in the minute meetings, did you in turn               6   please provide expectations discussed at the
 7   forward that to Mr. Brown?                                   7   purchase.
 8       A    Sorry. Say it again?                                8             Do you see that? It's about a third
 9       Q    Did you forward the minute meetings --              9   of the way down on page --
10   the meeting minutes to Mr. Brown that were                  10       A      Market abroad, okay.
11   attached to your June 7th, 2019 email?                      11       Q      Do you see that language?
12           THE INTERPRETER: Should I translate                 12       A      Market abroad, please provide
13   the question?                                               13   expectations discussed at the purchase, yes.
14       A    Please, yes.                                       14       Q      What expectations relative to the
15           THE INTERPRETER: (The Interpreter is                15   market abroad were discussed at the time SAC
16   translating.)                                               16   purchased the patent?
17       A    I -- I don't remember sending this                 17       A      We were talking about sales to one
18   minutes to him.                                             18   client.
19       Q    When you received the minutes attached             19       Q      Can you identify that client?
20   to the June 7th, 2019 email, did you read them?             20       A      If I'm not wrong, Philippines.
21       A    Yes.                                               21       Q      Okay. What was the expected time
                                                      Page 127                                                        Page 129
 1      Q     Can you turn to or scroll to page 3 of              1 frame for having to deliver piston rifles to the
 2 the exhibit?                                                   2 Philippines as of the date of purchase of the
 3      A     Okay.                                               3 patent, so as of August 2018?
 4      Q     Do you see, under technical                         4       A      I don't know.
 5 assessment, where it reads: Technical issues were              5       Q      What were SAC's expectations relative
 6 not assessed in the right moment before the                    6 to the market abroad as of August 2018?
 7 purchase.                                                      7       A      We were buying a piston system because
 8           Do you see that?                                     8 we had clients for a piston system.
 9      A     I can see.                                          9       Q      Sitting here today, August 13th of
10      Q     Do you agree that technical issues                 10 2020, has SAC sold a rifle adapted with the piston
11 were not assessed in the right moment before the              11 system?
12 purchase?                                                     12       A      No.
13      A     I don't know.                                      13       Q      Has SAC manufactured a rifle adapted
14      Q     Do you know what technical assessments             14 with the piston system?
15 were undertaken relative to the patent prior to               15       A      No.
16 August 24th of 2018?                                          16       Q      Has SAC produced a rifle manufactured
17      A     No.                                                17 with a piston system?
18      Q     Can you go to page, or scroll to                   18       A      No.
19 page 5 of the Exhibit 15, which is ending in                  19       Q      Do you know why?
20 Bates 793?                                                    20       A      Because it didn't work, the system I
21      A     Yes.                                               21 was buying didn't work.

                                                                                                    33 (Pages 126 - 129)
                                            Veritext Legal Solutions
                                Jose Schincariol
     Case 1:20-cv-00807-JKB Document   49-3 Filed 11/05/20 Page 7 August
                                                                  of 9 13, 2020
                                                    Page 146                                                       Page 148
 1 it. I'm not blind or deaf to that.                           1   the company what?
 2          But, especially due to the fact we do               2       A    I was -- I used to send the money to
 3 have a confidentiality order in place, I think we            3   the company, all the money that was necessary to
 4 should be able to have this discussion openly,               4   the company to pay all the bills.
 5 knowing that it's protected pursuant to the                  5       Q    And, as of June of 2019, you don't
 6 court's order of May 8th.                                    6   have a recollection as to what that amount would
 7      A    Sorry. Just let me know the                        7   have been on a monthly basis back then?
 8 information you need.                                        8       A    No, sir.
 9      Q    Okay.                                              9       Q    What about today? Are you still
10          MR. WILLMAN: Jose, you can --                      10   supporting the company personally?
11 anything that you say, we can mark, designate as            11       A    No.
12 confidential and that stays in this transcript and          12       Q    When did that stop?
13 nobody else can see it.                                     13       A    This year.
14          But, to the extent you know or believe             14       Q    What changed this year that allowed
15 you're prevented by ITAR to disclose, then I would 15            you to step back from financially supporting the
16 say do not disclose to that extent.                         16   company?
17      A    Okay. Go ahead.                                   17       A    COVID-19 and elections here.
18      Q    As you mentioned earlier, that, you               18       Q    What -- how did COVID-19 affect you
19 know, you have a family to support and that                 19   not having to financially contribute to the
20 $2.5 million is a lot of money, which I agree with          20   wherewithal of SAC?
21 that. It's a lot of money.                                  21       A    The American market is buying
                                                    Page 147                                                       Page 149
 1          But, as of June 2019, was SAC                       1 everything they can, so everything I produce I can
 2 operating on a cash positive basis?                          2 sell.
 3      A    No.                                                3       Q    So every year, meaning looking back,
 4      Q    How far in the red was SAC operating               4 if you compare where SAC was in August of '19
 5 as of June 2019?                                             5 versus August of 2020, there's a -- the difference
 6      A    I don't remember, sir. It's been one               6 is that there's an increase in sales volume in
 7 year.                                                        7 2020 over 2019?
 8      Q    From the standpoint of supporting, you             8       A    Yes.
 9 personally supporting SAC, in addition to the                9       Q    Do you know by how much?
10 monies that you were paying over to pay for AMBI's 10                A    No.
11 patent, were you contributing any additional money 11                Q    Are the sales coming from any
12 to SAC as of June 2019?                                     12 particular division within SAC, the 2020 sales?
13      A    Yes, sir.                                         13       A    Not a specific division. Everything I
14      Q    And on a monthly basis, on average,               14 can produce I can sell. The market is buying
15 how much would you have to personally contribute 15 everything.
16 to SAC towards its operations?                              16       Q    All right. So, whether it's a surgeon
17      A    I don't remember, sir, but I had to --            17 rifle, you're able to sell those surgeon rifles?
18 I had -- all -- I used to support all the money             18 And the ammo, you're able to sell the ammunition,
19 that the company was let's say necessary to, let's          19 correct?
20 say, close -- zero to zero, you know.                       20       A    Yeah. I can sell everything.
21          THE REPORTER: I didn't get that. All               21       Q    And the Armalite, whatever you're

                                                                                                38 (Pages 146 - 149)
                                           Veritext Legal Solutions
                                Jose Schincariol
     Case 1:20-cv-00807-JKB Document   49-3 Filed 11/05/20 Page 8 August
                                                                  of 9 13, 2020
                                                         Page 150                                                            Page 152
 1   producing through Armalite, you're able to sell                 1   work, so I said, okay, let's keep working with
 2   through that group as well?                                     2   what we have.
 3      A       Yes, sir. I can sell.                                3       Q    I'm still trying to figure out, and I
 4      Q       The products you're selling to date,                 4   hate to keep harping on this point, but I want to
 5   do any of those products include an SAC rifle                   5   make sure --
 6   adapted with any type of piston system?                         6           Maybe this can be something that is
 7      A       No, sir.                                             7   translated, just so we can accurately get on the
 8      Q       All direct impingement stuff as far as               8   record what the deponent's position is.
 9   Armalite is concerned?                                          9           Jose, when you say you purchased, you
10      A       I'm sorry?                                          10   spent $1.1 million on a system that does not work,
11      Q       I said, direct impingement system, as               11   what do you mean by the system does not work? Can
12   far as Armalite rifles are concerned?                          12   you translate that, please?
13      A       Can you translate that for me, sir,                 13           MR. WILLMAN: Asked and answered, but
14   please?                                                        14   you can --
15             THE INTERPRETER: Impingement system,                 15           MR. DORSEY: I just want to make sure.
16   is there another way to say that? I don't -- I                 16           MR. WILLMAN: You can answer.
17   would have to look that up to say that in                      17           MR. DORSEY: Thanks.
18   Portuguese. I can look it up.                                  18           THE INTERPRETER: (The Translator is
19      Q       No, that is okay. I'll withdraw the                 19   translating.)
20   question. There's no need for him to answer.                   20       A    The email that you just showed us a
21             MS. MARINI: Can you explain what is                  21   few minutes ago, my team says -- says that the
                                                         Page 151                                                            Page 153
 1 an impingement system for us in English? Can you                  1   system doesn't fit our rifles.
 2 try to explain?                                                   2           The video that you showed us showing a
 3              MR. DORSEY: I'll withdraw that, and I                3   guy shooting doesn't mean that fits the rifle,
 4 will move on.                                                     4   that I can trust the system.
 5       Q       So the money that you personally                    5           You just showed us one email a few
 6 forwarded to SAC, with which it paid AMBI for the 6 minutes ago from my team saying that it's
 7 purchase of the patent, have you been reimbursed                  7   necessary, 11 months, maximum, to make the system
 8 those funds?                                                      8   work.
 9       A       No.                                                 9       Q    Are you aware that your team actually
10       Q       Has SAC abandoned its efforts to                   10   sought to change the design of the piston system?
11 manufacture a firearm that's adapted with any type               11       A    No.
12 of gas piston system?                                            12       Q    That when Mr. Wallace started to work
13       A       Can you translate that for me, sir,                13   on the piston system, that -- that he wanted
14 please?                                                          14   certain modifications made to the piston system
15              THE INTERPRETER: Yes. (The                          15   that aren't within the patent itself?
16 Translator is translating.)                                      16       A    No.
17       A       Yes. We are not developing anything                17           THE INTERPRETER: Mr. Dorsey, I found
18 now.                                                             18   a possible translation for impingement system. Do
19       Q       Why is that?                                       19   you want me to convey it to them?
20       A       Because I have already spent                       20           MR. DORSEY: No, that's okay.
21 $1.1 million to try to buy something that doesn't                21           THE INTERPRETER: No need?

                                                                                                          39 (Pages 150 - 153)
                                                  Veritext Legal Solutions
                                Jose Schincariol
     Case 1:20-cv-00807-JKB Document   49-3 Filed 11/05/20 Page 9 August
                                                                  of 9 13, 2020
                                                     Page 162                                                          Page 164
 1 has an SAC email address?                                     1   for Mr. Ottoni's phone call and his approach?
 2      A    He has -- he used to have.                          2       A       Yes.
 3      Q    When did that change?                               3       Q       Why did you find it necessary to
 4      A    When I opened SAC Brazil.                           4   apologize for Mr. Ottoni's approach?
 5      Q    When did you do that?                               5       A       Because I think Mr. Ottoni didn't use
 6      A    In the beginning of this year, if I'm               6   the correct words to talk to Mike, to Mr. Brown,
 7 not wrong.                                                    7   sorry.
 8      Q    I'm sorry?                                          8              And he told me that Mr. Brown was, can
 9      A    In the beginning -- in the beginning                9   I say, upset or sad about the call, and that was
10 of this year, if I'm not wrong.                              10   never my intention.
11      Q    Okay. Why did you decide to open up                11       Q       What was your intention?
12 an SAC in Brazil?                                            12       A       I was asking Mike's help -- sorry,
13      A    Because I live here. It's my country.              13   Mr. Brown's help to help me to manage the
14      Q    So how many employees does SAC employ 14                situation that we were facing with all the money
15 at its SAC Brazil location?                                  15   that I had already paid for one year and the
16      A    How many employees we have here?                   16   system was not working.
17      Q    Correct.                                           17       Q       Assuming that the date on your
18      A    Probably three or four.                            18   Exhibit 18 is correct, that the Skype call
19      Q    Who are they?                                      19   occurred on July 25th, 2019, had SAC still
20      A    Who are they?                                      20   intended to go forward with attempting to adapt
21      Q    Yes.                                               21   the piston system onto its rifles as of that time?
                                                     Page 163                                                          Page 165
 1      A    I have a financial guy. I have a                    1      A      Sir, I don't remember any more.
 2 sales guy, and I have a technical guy.                        2      Q      Key topic number two states: Jose
 3      Q    Tell me about the technical guy. What               3   stated that he had to make a decision between the
 4 does -- what does he do?                                      4   company and his family. His wife gave him an
 5      A    He talks with the police here in                    5   ultimatum. Does that sound familiar to you?
 6 Brazil about our rifles.                                      6      A      Yes, sir.
 7      Q    And does he -- does he communicate                  7      Q      Can you tell me about that?
 8 that information back to SAC folks in the U.S.?               8      A      Again, I --
 9      A    No.                                                 9      Q      Tell me --
10      Q    Does SAC have its own manufacturing                10      A      Again, sorry. My -- how can I say,
11 base within Brazil?                                          11   compromise-- sir, how can I say compromisso in
12      A    Manufacturing based in Brazil?                     12   English?
13      Q    Yes.                                               13            THE INTERPRETER: Commitment.
14      A    No.                                                14      A      My commitment was to pay $2.5 million.
15      Q    Going back to Exhibit 18, do you                   15   I was traveling to U.S.A. every two months, and
16 recall a Skype call where you and Mr. Mello were             16   the system was not working, and my team asked for
17 on with Mr. Brown, and you --                                17   another year for the system to work.
18          I want to direct your attention to the              18            It's up to each individual, but I
19 key topics identified on Exhibit 18.                         19   can't sleep when I have a commitment to pay
20      A    Okay.                                              20   another 1.5 million towards someone and the system
21      Q    Do you recall apologizing to Mr. Brown             21   is not working, especially because I agreed to buy

                                                                                                      42 (Pages 162 - 165)
                                            Veritext Legal Solutions
